Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 10, 11 and 13 have been amended to not depend from themselves, and a period was added to the end of claim 11.
- -10. The method of claim 9, wherein the providing of the central weldment further comprises providing a central weldment having at least one component attachment structure for attaching at least one aftermarket component.- -
- -11. The method of claim 10, further comprising attaching at least one aftermarket component to the at least one component attachment structure selected from: 
a license plate mounting frame: 
a license plate light; 
a fear view camera; or
a D-ring for attaching a towing chain.- -
- -13. The method of claim 12, wherein the forming of the height adjustable hitch receiver attachment structure comprises forming an array of parallel central attachment holes at different positions upon a surface of the central weldment, further comprising a step of securing the hitch receiver by selectively bolting a plurality of bolts into a subset of central attachment holes to define the selected hitch height.- -


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art of record fails to disclose a central weldment to bolt to the vehicle frame comprising a height adjustable hitch receiver attachment, and at least one height adjustable extension attachment with a light component as claimed in claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612